t c memo united_states tax_court robert triola and nancy v triola petitioners v commissioner of internal revenue respondent docket no 9313-13l filed date robert miles stahl for petitioners elizabeth c mourges and nancy m gilmore for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determination by all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien filing and a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection actions was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and respondent’s motions including the attached affidavits and exhibits see rule b peti- tioners resided in maryland when they filed their petition petitioners filed their federal_income_tax returns for and late and failed to pay the full amounts of tax shown as due on those returns the irs as- sessed the tax shown as due and commenced an examination of both returns for the irs made adjustments to petitioners’ tax on account of mathematical or clerical errors on the return see sec_6213 petitioners’ return failed to supply a social_security_number ssn for a claimed dependent and supplied an incorrect ssn for petitioner-wife on account of those errors the irs made adjustments to the recovery rebate credit dependency_exemption deduction child_tax_credit additional_child_tax_credit and earned_income_tax_credit claimed on the return respondent mailed petitioners a letter 474c advising them of these adjustments on account of the missing and incorrect ssns this letter advised petitioners that they had days to request abatement of the additional tax specified therein irs records show that petitioners failed to respond to the letter 474c for the irs sent petitioners a notice_of_deficiency determining a deficiency of dollar_figure a sec_6662 penalty of dollar_figure and a sec_6651 addition_to_tax of dollar_figure petitioners did not file a petition in the tax_court challenging the notice_of_deficiency the irs assessed the additional tax for flowing from the mathematical or clerical adjustments and after petitioners failed to petition from the no- tice the irs assessed the deficiency penalty and addition_to_tax determined for in an effort to collect these assessed amounts the irs sent petitioners in date a final notice_of_intent_to_levy and notice of your right to a hearing for tax_year and a notice_of_federal_tax_lien filing and your right to a hearing for tax years and petitioners timely submitted form request for a collection_due_process or equivalent_hearing which challenged both notices in their request petitioners did not seek a collection alternative rather they argued that they owed no tax for and that their additional liability for was less than dollar_figure on date a settlement officer so from the irs appeals_office sent petitioners a letter scheduling a telephone cdp hearing for date the so informed petitioners that they could not challenge their underlying tax_liability for because they had had an earlier opportunity to do so but had failed to take advantage of it by filing a tax_court petition the so informed petitioners that they were entitled to challenge their additional liability for but that they needed to provide her before the hearing with valid ssns for the claimed dependent and for petitioner-wife the so informed petitioners that if they wished her to consider a collection alternative they would need to provide her with a copy of a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information neither petitioners nor their counsel provided the requested documentation before the scheduled cdp hearing petitioners’ counsel did call in for the hearing but only to ask that it be rescheduled he indicated that he had not read in its en- tirety the letter scheduling the hearing and was thus unaware of the requirement that the requested information be supplied at or before the hearing the so de- clined to reschedule the hearing noting that petitioners had already been allowed more days than is generally permitted to supply the requested information on date the irs issued petitioners a notice_of_determination sustaining the proposed collection actions and they timely sought review in this court petitioners initially requested that this case be conducted under the court’s small_tax_case s procedures on date respondent filed a motion to re- move the s designation because the total unpaid tax penalty and addition_to_tax for and exceed dollar_figure see sec_7463 the court ordered peti- tioners to respond to this motion before date petitioners failed to re- spond and the court removed the s designation on date respondent filed a motion for summary_judgment the court ordered petitioners to file a response by date petitioners have responded neither to respondent’s motion nor to the court’s order a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite because petitioners failed to respond to respondent’s motion for summary_judgment the court could enter a decision against them for that reason alone see rule d we will nevertheless consider the motion on its merits we con- clude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review neither sec_6320 nor d prescribes the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our prece- dents where the validity of the underlying tax_liability is at issue the court re- views the commissioner’s determination de novo 114_tc_176 where the underlying tax_liability is not properly at issue the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir sec_6330 permits challenges to the existence or amount of the underlying tax_liability in a cdp proceeding only when the taxpayer did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability petitioners received a notice_of_deficiency for but failed to petition the court they are thus precluded from challenging the underlying tax_liability for and we will accordingly review the so’s action with respect to that year for abuse_of_discretion only for the irs made a summary_assessment under sec_6213 on account of mathematical or clerical errors the so concluded and respondent agrees that petitioners did not have a prior opportunity to challenge this assess- ment and hence that they were entitled to raise the underlying liability for at their cdp hearing see internal_revenue_manual pt date in 129_tc_58 the court held that a taxpayer in a cdp case was entitled to challenge the underlying tax_liability attributable to a summary_assessment made by the irs under sec_6213 on account of a math error see id pincite n respondent does not contend that petitioner’s right to invoke deficiency procedures with respect to the asserted_liability pursuant to sec_6213 concerning requests for abatement of continued an issue is not properly raised at a cdp hearing however if the taxpayer fails to present any evidence to the irs appeals_office concerning that issue after being given a reasonable opportunity to do so see sec_301_6330-1 q a- f3 proced admin regs a taxpayer may not dispute his underlying tax_liability in this court if he did not properly raise that issue at the cdp hearing see 140_tc_173 although the so gave petitioners an opportunity to challenge their under- lying tax_liability for at the cdp hearing petitioners failed to mount a proper challenge because they submitted no evidence the only information the so re- quested consisted of valid ssns for petitioner-wife and for the individual claimed as a dependent on petitioners’ return this information if it exists is not time consuming to supply the so gave petitioners more than a month to furnish these ssns and they have not explained why they were unable to provide the ssns within that period indeed when respondent filed his motion for summary judgment--more than months after the cdp hearing--the irs had yet to receive valid ssns from petitioners given these facts we conclude that petitioners did not properly raise their underlying tax_liability for at the cdp hearing and continued mathematical or clerical errors constituted ‘an opportunity to dispute’ the liability within the meaning of sec_6330 hence that they are barred from disputing that liability in this court we will therefore review the so’s determination for as well as for for abuse_of_discretion only see goza t c pincite c analysis the remaining question is whether the so abused her discretion in sus- taining the proposed collection actions we review the record to determine whe- ther the so properly verified that the requirements of any applicable law or administrative procedure have been met any issues raised by the taxpayer have merit and any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 as to the first point this court has authority to review an so’s satisfaction of the verification requirement regardless of whether the taxpayer raised that issue at the cdp hearing see 131_tc_197 however petitioners did not allege in their petition to this court that the summary_assessment failed the requirements of sec_6213 or was otherwise improper that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded busche v commissioner tcmemo_2011_285 102_tcm_567 coleman v commissioner tcmemo_2010_51 aff’d 420_fedappx_663 8th cir in any event even if petitioners had properly preserved this issue they have set forth no specific facts showing that there is a genuine issue for trial concerning the propriety of the summary_assessment where an assessment arises from a mathematical_or_clerical_error on the return a notice_of_deficiency is not required see sec_6213 instead the irs typically sends the taxpayer a letter 474c this letter notifies the taxpayer that on account of the mathematical_or_clerical_error an amount of tax in excess of that shown on the return is due and that an assessment of tax has been or will be made on the basis of what would have been the correct amount of tax but for the mathematical_or_clerical_error sec_6213 within days of this notice the taxpayer may request abatement of the assessment due to the mathematical_or_clerical_error sec_6213 upon receipt of such a request the commissioner must abate the assessment and if he subsequently reassesses the tax review is available in this court ibid in the instant case the mathematical_or_clerical_error consisted of peti- tioners’ failure to provide a correct ssn for petitioner-wife and a valid ssn for the dependent they claimed on their return see sec_6213 defining mathematical_or_clerical_error to include an omission of information which is required to be supplied on the return to substantiate an entry on the return f earned_income_credit i child_tax_credit after discerning these errors the irs sent petitioners a letter 474c advising them that their tax_liability would be adjusted in several respects because they had failed to supply these ssns petitioners did not request an abatement of this summary_assessment and it was therefore valid under sec_6213 petitioners have set forth no specific facts showing that there is a genuine issue for trial on this point our review of the record establishes that the so verified that all other re- quirements of applicable law and administrative procedure had been satisfied both as to and as to we also find that in sustaining the proposed collection actions the so properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary sec_6330 petitioners did not request a collection alternative and they did not submit the financial information required for consideration of a collection alternative finally none of the other issues raised by petitioners has merit as ex- plained above petitioners may not challenge in this court their underlying tax_liabilities for and petitioners assert in their petition that they paid their outstanding balance for and made a partial payment against their tax liability leaving less than dollar_figure owed however the irs transcript of their account shows a balance due as of date of dollar_figure including additional interest and penalty and the irs transcript of their account shows a balance due as of date of dollar_figure including additional interest and penalty if petitioners wanted to contend that these account balances are incorrect they were obligated to come forward with some facts showing that they paid the liabilities in question when confronted with a motion for summary_judgment the nonmoving party may not rest upon the mere allegations or denials but instead must set forth specific facts showing there is a genuine dispute rule d see sundstrand corp t c pincite because petitioners failed to respond to the irs motion for summary_judgment as ordered by this court they have failed to show that there are any material facts in dispute that would prevent the court from granting summary_judgment in respondent’s favor finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
